Title: From James Madison to Crèvecoeur, [ca. 20 December 1787]
From: Madison, James
To: Crèvecoeur


[ca. 20 December 1787]
Mr Madison presents his compliments to Mr. St John, and troubles him with another letter for Mr. Jefferson.
Mr. M. has received answers to his letters on the subjects of the Crab trees—the Potowmac and—James River. It is doubted whether any Scyons are to be obtained in the neighbourhood of Richmond. If they can, (and there was a chance at one particular place) they are to be forwarded according to direction. A draught of James River is promised as soon as the survey of it can be copied by a careful hand. A Boat with sixteen men has been brought down the Canal from Westham, (the commencement of the canal, about six miles above Richmond) to its termination which is within one mile and a half of Richmond. No draught has yet been taken of the Potowmac. The following extract from a letter answering mine on the subject, is all the information now to be obtained. As far as it extends it may be relied on as perfectly accurate.
“The survey of the Country between the Eastern and Western waters is not yet reported by the Commissioners; though promised to be made shortly, the survey being compleated. No draught that can convey an adequate idea of the work on this River has been yet taken. Much of the labour except at the great falls, has been bestowed on the bed of the river in a removal of Rocks, & deepening the water. At the great falls the labour has indeed been great. The water there (a sufficiency I mean) is taken into a Canal about 200 yards above the cataract and conveyed by a level cut (through a solid rock in some places, & much Stone every where) more than a mile to the lock-Seats, five in number, by means of which when compleated, the Craft will be let into the river below the falls, which together amount to seventy six feet. At the Seneca falls, six miles above the great falls, a channel which has been formed by inundations of the river, is under improvement for navigation. The same in part, at Shanandoah. At the lower falls, where nothing has yet been done, a level cut & locks are proposed.”
“These constitute the principal difficulties, & will be the great expence of this undertaking: The parts of the river between requiring loose stones only to be removed in order to deepen the water where it is too shallow in dry seasons.[”]
